977 So. 2d 732 (2008)
Shane G. MAYO, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1063.
District Court of Appeal of Florida, First District.
March 25, 2008.
Shane G. Mayo, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant, Shane Mayo, appeals the trial court's order denying his motion for extension of time and appointment of counsel, his motion for postconviction relief, and his motion to proceed without prepayment of court costs and fees. The trial court denied the appellant's motion for postconviction relief as untimely and denied his motion to proceed without prepayment of court costs and fees as moot. We disagree and reverse. Because we find the appellant's motion for postconviction relief was timely filed, we decline to address the trial court's denial of his motion for extension of time and appointment of counsel.
The appellant's judgment and sentence became final on December 17, 2004, when this Court issued its mandate to the trial court. The appellant had until December 17, 2006, two years after this Court issued its mandate, to file a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. However, because December 17, 2006, fell on a Sunday, the appellant had until December 18, 2006, to file such motion. See Fla. R.Crim. P. 3.040. Under the mailbox rule, the appellant's motion was deemed filed on December 18, 2006, when the appellant handed it over to prison officials for mailing. See Haag v. State, 591 So. 2d 614 (Fla.1992). The appellant's motion was therefore timely filed. Accordingly, we reverse the trial court's order and remand for reconsideration of the appellant's motion for postconviction relief and his motion to proceed without prepayment of court costs and fees.
REVERSED and REMANDED.
BARFIELD, POLSTON, and ROBERTS, JJ., concur.